FILED
                                    2016 IL App (4th) 150572                        June 10, 2016
                                                                                    Carla Bender
                                          NO. 4-15-0572                         4th District Appellate
                                                                                      Court, IL
                                  IN THE APPELLATE COURT

                                           OF ILLINOIS

                                       FOURTH DISTRICT

THE PEOPLE OF THE STATE OF ILLINOIS,                         )      Appeal from
           Plaintiff-Appellant,                              )      Circuit Court of
            v.                                               )      Sangamon County
JESS M. REYNOLDS,                                            )      No. 15DT351
           Defendant-Appellee,                               )
                                                             )      Honorable
                                                             )      Chris Perrin,
                                                             )      Judge Presiding.

               JUSTICE POPE delivered the judgment of the court, with opinion.
               Presiding Justice Knecht and Justice Holder White concurred in the judgment and
               opinion.


                                            OPINION

¶1             On May 5, 2015, defendant, Jess M. Reynolds, was pulled over for driving 61

miles per hour in an area with a 35-mile-per-hour speed limit. After an investigation and

defendant's refusal to submit to a Breathalyzer, police officer Ricky Cathers concluded Reynolds

was under the influence of alcohol and charged her with driving under the influence of alcohol

(DUI) (625 ILCS 5/11-501(a)(2) (West 2014)). As part of the charge, defendant's driver's

license was summarily suspended for 12 months (625 ILCS 5/11-501.1(d), 11-501.9(f)(1) (West

2014)).

¶2             Defendant petitioned to rescind her statutory summary suspension (petition to

rescind), arguing, among other claims, the police officer lacked jurisdiction to arrest her. The

circuit court found the officer lacked jurisdiction and granted the petition to rescind. The circuit
court reserved ruling on the remaining issues in the case pending an appeal on jurisdiction. This

appeal followed.

¶3                                      I. BACKGROUND

¶4              On May 5, 2015, defendant was pulled over for speeding. At the time, defendant

was headed northbound on Sixth Street, between the intersections of Linton Avenue and

Stanford Avenue. Sergeant Ricky Cathers, of the Southern View police department, was using a

radar gun to check for speeding cars. He was parked facing west at 2754 South Sixth Street, in a

parking lot between Linton and Stanford Avenues. He detected defendant's car at the

intersection of Linton Avenue and Sixth Street traveling 61 miles per hour in an area with a 35-

mile-per-hour speed limit. Cathers pulled defendant over just north of the intersection of

Stanford Avenue and Sixth Street.

¶5              During the stop, Cathers smelled alcohol coming from defendant's car. He then

discovered an empty bottle of whiskey in defendant's car. Cathers ordered defendant out of the

car and asked her to perform several field sobriety tests. He conducted a portable breath test

(PBT) on defendant, which detected a 0.231 alcohol concentration in her breath. Based on

defendant's results on the PBT and field sobriety tests, Cathers believed defendant was under the

influence of alcohol. Cathers asked defendant to submit to a Breathalyzer. Defendant never

successfully performed the Breathalyzer. Cathers believed defendant was refusing to blow.

Cathers arrested defendant for DUI based on the PBT and field sobriety test results. As a result

of the arrest, defendant's license was summarily suspended (625 ILCS 5/11-501.1(d), 501.9(f)(1)

(West 2014)).

¶6              On May 27, 2015, defendant filed a petition to rescind her statutory suspension,

arguing, in part, her arrest was improper. Specifically, defendant challenged Cathers' jurisdiction

to arrest her because Southern View's municipal boundary did not encompass the northbound
                                               -2-
lane of Sixth Street. (Apparently, the southbound lanes of Sixth Street in the vicinity of where

defendant's speed was clocked is in Southern View.) Defendant did not challenge her speeding

as a basis for the initial stop.

¶7              A hearing on the petition to rescind was held on June 26, 2015. Defendant

testified to what happened after she was pulled over. Cathers testified regarding his position,

jurisdiction, and the stop itself. Cathers was initially positioned in a lot between Stanford and

Linton Avenues. He first detected defendant speeding northbound at the intersection of Linton

Avenue and Sixth Street. He pulled defendant over just north of the intersection of Stanford

Avenue and Sixth Street. Cathers testified he believed he was within the corporate bounds of

Southern View. Defendant also introduced a map purporting to depict the corporate bounds of

Southern View. The circuit court allowed the map for testimonial purposes but not as an

authoritative map on the corporate bounds of Southern View.

¶8              At the conclusion of the hearing, the circuit court took the petition under

advisement and allowed the parties to submit "whatever argument you want to submit to [the

court] *** whether or not it includes an affidavit from someone on jurisdiction." On June 29,

2015, defendant filed an affidavit from the Springfield zoning administrator to prove the

northbound lane of Sixth Street was not within the bounds of Southern View. The State filed a

written response. In its response, the State addressed Cathers' jurisdiction to make an arrest,

stating he had authority to arrest petitioner within an adjoining municipality in the county, citing

People v. Kirvelaitis, 315 Ill. App. 3d 667, 734 N.E.2d 524 (2000). It also cited the Springfield

ward map to show petitioner was at least arrested in an adjoining municipality. Springfield Ward

Map, available at http://www.sangamoncountyclerk.com/Elections/Information/

documents/WardFinal_20140623.pdf (last visited May 9, 2016). On July 2, 2015, the court

granted defendant's petition to rescind, finding Cathers lacked jurisdiction to arrest defendant. In
                                                -3-
its order, the court specifically found the entire incident and arrest occurred outside the bounds of

Southern View. The order stated the arrest occurred in Springfield.

¶9             The State immediately filed a motion to reconsider. At a hearing on the motion,

the State mentioned defendant's speed at the time of the stop constituted a Class B misdemeanor,

and Cathers therefore had jurisdiction to arrest defendant pursuant to section 107-4 (a-3)(2) of

the Code of Criminal Procedure of 1963 (Criminal Procedure Code) (725 ILCS 5/107-4(a-3)(2)

(West 2014)) (arrest statute). The circuit court denied the motion to reconsider. For purposes of

the motion to reconsider, the circuit court assumed the arrest occurred in Springfield. In denying

the motion to reconsider, the circuit court considered sections 7-4-7 and 7-4-8 of the Illinois

Municipal Code (Municipal Code), pertaining to territory, and section 107-4(a-3) of the

Criminal Procedure Code. pertaining to arrest:

               "The territory which is embraced within the corporate limits of

               adjoining municipalities within any county in this State shall be a

               police district." 65 ILCS 5/7-4-7 (West 2014).

               "The police of any municipality in such a police district have full

               authority and power as peace officers and may go into any part of

               the district to exercise that authority and power. For these purposes

               the mayor of any municipality in the district, and the chiefs of

               police therein, shall use the police forces under their control

               anywhere in the district." 65 ILCS 5/7-4-8 (West 2014).

               "Any peace officer employed by a law enforcement agency of this

               State may conduct temporary questioning pursuant to Section 107-

               14 of this Code and may make arrests in any jurisdiction within

               this State: (1) if the officer is engaged in the investigation of
                                                 -4-
               criminal activity that occurred in the officer's primary jurisdiction

               and the temporary questioning or arrest relates to, arises from, or is

               conducted pursuant to that investigation; or (2) if the officer, while

               on duty as a peace officer, becomes personally aware of the

               immediate commission of a felony or misdemeanor violation of the

               laws of this State ***. While acting pursuant to this subsection, an

               officer has the same authority as within his or her own

               jurisdiction." 725 ILCS 5/107-4(a-3) (West 2014).

The court interpreted these statutes together, in conjunction with legislative history, and

concluded the arrest statute (725 ILCS 5/107-4(a-3) (West 2014)) limited police authority under

the statutes on territorial jurisdiction (65 ILCS 5/7-4-7, 7-4-8 (West 2014)). It found a police

officer could not make an arrest in an adjoining municipality unless the officer satisfied one of

the enumerated conditions under the arrest statute. It denied the motion to reconsider, finding

the officer was outside his jurisdiction when he made the stop. The court reserved ruling on the

remaining issues in the case pending an appeal on jurisdiction. This appeal followed.

¶ 10                                     II. ANALYSIS

¶ 11           The State argues the circuit court erred in granting the petition to rescind the

statutory summary suspension based on lack of jurisdiction. Defendant responds (1) the circuit

court's decision was proper; or, alternatively, (2) the arrest occurred in unincorporated territory,

which rendered the arrest invalid. We agree with the State and find the trial court erred in

dismissing the case for lack of jurisdiction.

¶ 12                           A. Interpreting the Municipal Code

¶ 13           The circuit court's decision and the arguments of both parties on appeal rely on

the interpretation of the statutes governing police jurisdiction in a given municipality. Defendant
                                                -5-
contends "primary jurisdiction," under the arrest statute, refers to an officer's single municipality,

while police authority in any adjoining municipality is constrained by the provisions of the arrest

statute (725 ILCS 5/107-4(a-3)(1) (West 2014)). Defendant alternatively interprets the territorial

jurisdiction sections of the Municipal Code to allow police to enter neighboring municipalities

with the consent of the neighboring municipality's mayor or chief of police. The State maintains

primary jurisdiction refers to either the entire county or at least contiguous municipalities, and

the arrest section of the Criminal Procedure Code constrains police power beyond those

boundaries.

¶ 14           The determination of police jurisdiction is an issue of statutory construction,

which we review de novo. Nowak v. City of Country Club Hills, 2011 IL 111838, ¶ 11, 958

N.E.2d 1021. "The fundamental rule of statutory construction is to ascertain and give effect to

the legislature's intent." Id. The plain and ordinary meaning of the statutory language is the most

reliable means of determining legislative intent. People v. Jackson, 2011 IL 110615, ¶ 12, 955

N.E.2d 1164. If "the language is clear and unambiguous, we must apply the statute without

resort to further aids of statutory construction." Hall v. Henn, 208 Ill. 2d 325, 330, 802 N.E.2d

797, 799 (2003).

¶ 15           Three different statutory sections quoted above (supra ¶ 9) apply to the issue in

this case. Each section, by itself, appears susceptible to a single, plain, and ordinary

interpretation. When considered together, each appears to address jurisdiction in a different way.

When multiple legislative acts covering the same topic are at issue, the doctrine of in pari

materia is applied. Land v. Board of Education of the City of Chicago, 202 Ill. 2d 414, 422, 781

N.E.2d 249, 254-55 (2002). Under the doctrine, we consider all the statutes together "to produce

a 'harmonious whole.' " People v. Rinehart, 2012 IL 111719, ¶ 26, 962 N.E.2d 444 (quoting

Sulser v. Country Mutual Insurance Co., 147 Ill. 2d 548, 555, 591 N.E.2d 427, 429 (1992)). We
                                                 -6-
construe the sections in light of the other relevant provisions to avoid rendering any portion of

the statutes superfluous. Land, 202 Ill. 2d at 422, 781 N.E.2d at 255. We presume the

legislature did not intend the acts to produce an absurd, inconvenient, or unjust result. Id. at 422,

781 N.E.2d at 255.

¶ 16           At common law, municipal and county police officers were without authority to

make arrests outside the territorial limits of the political subdivision that appointed them to their

office, unless in fresh pursuit of a suspected felon fleeing their jurisdiction. People v Barwig,

334 Ill. App. 3d 738, 747, 778 N.E.2d 350, 359 (2002) (citing People v. Lahr, 147 Ill. 2d 379,

382, 589 N.E.2d 539, 540 (1992)).

¶ 17           The legislature, as is its right, abrogated the common law when it amended the

Municipal Code in 1999. See Pub. Act 91-0319 (eff. July 29, 1999). In a previous version of the

Municipal Code, police officers were permitted to enter into any municipality in a police district

to "suppress a riot, to preserve the peace, and to protect the lives, rights, and property of

citizens." 65 ILCS 5/7-4-8 (West 1994). Under the amended version, the quoted text was

deleted and police officers were given "full authority and power" to act in a police district. 65

ILCS 5/7-4-8 (West 2014).

¶ 18           Section 7-4-7 of the Municipal Code defines a single police district as territory

which is embraced within the corporate limits of adjoining municipalities within the same county

within this State (65 ILCS 5/7-4-7 (West 2014)). Section 7-4-8 of the Municipal Code describes

the powers of a police officer within a police district (65 ILCS 5/7-4-8 (West 2014)). Notably,

section 7-4-8 states "police of any municipality in such a police district" (emphasis added) (65

ILCS 5/7-4-8 (West 2014) suggesting more than one municipality falls within a single police

district. Both sections appear under the division entitled "Territorial Jurisdiction." 65 ILCS 5/7-

4-1 to 7-4-8 (West 2014). Under the plain and ordinary meaning of these sections, an officer has
                                                 -7-
"full authority and power" in his own municipality and any adjoining municipality in the same

county. See Barwig, 334 Ill. App. 3d at 748, 778 N.E.2d at 359 (the defendant did not dispute

sections 7-4-7 and 7-4-8 authorized what would otherwise be considered an extraterritorial

arrest, but rather argued those sections were unconstitutional). See also People v. Kirvelaitis,

315 Ill. App. 3d 667, 671, 734 N.E.2d 524, 528 (2000) (police officer has authority to make an

arrest outside his jurisdiction as long as the arrest is made in adjoining municipality in same

county).

¶ 19           Section 7-4-8 of the Municipal Code endows officers with "full authority and

power" (65 ILCS 5/7-4-8 (West 2014)) within any municipality in a police district. While

defendant attempts to construct an argument that section 7-4-8 conflicts with the arrest statute,

section 104-7(a-3) of the Criminal Procedure Code, we find no conflict. The arrest statute

applies, as discussed below, to any jurisdiction in the State, whereas the Municipal Code

provisions apply to extend the jurisdiction of police officers in a police district, defined as

adjoining municipalities in the same county.

¶ 20           We also find Cathers had jurisdiction solely based on the arrest section of the

Criminal Procedure Code, as discussed below.

¶ 21                           B. Interpreting the Arrest Statute

¶ 22           As stated above, the determination of police jurisdiction is an issue of statutory

construction, which we review de novo. Nowak v. City of Country Club Hills, 2011 IL 111838,

¶ 11, 958 N.E.2d 1021. "The fundamental rule of statutory construction is to ascertain and give

effect to the legislature's intent." Id. The plain and ordinary meaning of the statutory language is

the most reliable means of determining legislative intent. People v. Jackson, 2011 IL 110615,

¶ 12, 955 N.E.2d 1164. If "the language is clear and unambiguous, we must apply the statute

without resort to further aids of statutory construction." Hall v. Henn, 208 Ill. 2d 325, 330, 802
                                                 -8-
N.E.2d 797, 799 (2003).

¶ 23            On its face, section 107-4(a-3), quoted above at supra ¶ 9, affords police officers

jurisdiction to effect an arrest in any jurisdiction as long as one of the enumerated provisions

applies. 725 ILCS 5/107-4 (a-3), (West 2014). The plain and ordinary meaning of this section is

readily understood.

¶ 24            Defendant urges us to consider the legislative history in our interpretation. We

decline to enter into a protracted analysis of legislative history. "In the absence of ambiguity, we

must rely on the plain and ordinary meaning of the words chosen by the legislature" without

relying on extrinsic aids, like legislative history. Land v. Board of Education of the City of

Chicago, 202 Ill. 2d 414, 426, 781 N.E.2d 249, 257 (2002). After finding a plain meaning

interpretation of the arrest statute, considering the legislative history would be inappropriate.

¶ 25                                    C. Petition To Rescind

¶ 26            With the plain and ordinary interpretation of the arrest statute in mind, we now

turn to the circuit court's decision granting the petition to rescind. In a petition to rescind, the

defendant must establish a prima facie case for rescission by a preponderance of the evidence.

People v. Clayton, 2014 IL App (4th) 130340, ¶ 17, 8 N.E.3d 1. The burden then shifts to the

State to come forward with evidence to justify the suspension. Id. We will reverse the circuit

court's factual findings only if they are against the manifest weight of the evidence. People v.

Hacker, 388 Ill. App. 3d 346, 350, 902 N.E.2d 792, 795 (2009). The ultimate decision to grant

or deny the petition, however, is reviewed de novo. Id.

¶ 27            We have no issues with the factual findings the circuit court made. Our

determination is based exclusively on the authority provided under the arrest statute. The

relevant portions of the arrest statute permit a stop outside an officer's primary jurisdiction if (1)

the initial crime occurs within his jurisdiction or (2) an on-duty officer "becomes personally
                                                 -9-
aware of the immediate commission of a felony or misdemeanor violation of the laws of this

State." 725 ILCS 5/107-4(a-3)(1), (2) (West 2014); see also People v. Contreras, 2011 IL App

(2d) 100930, ¶ 35, 962 N.E.2d 1140 ("[t]he legislature wanted peace officers out of their own

jurisdictions to be free to act should they find themselves faced with a newly committed crime").

¶ 28            The evidence in the record shows Cathers observed and stopped defendant outside

the bounds of Southern View. As a result, section 107-4(a-3)(1) cannot serve as a basis for the

stop. Defendant was pulled over for driving 61 miles per hour in an area with a 35-mile-per-hour

speed limit, or 26 miles over the speed limit. Traveling 26 miles-per-hour over the speed limit is

a Class B misdemeanor (625 ILCS 5/11-601.5(a) (West 2014)). Cathers personally observed the

immediate commission of this offense. Neither party challenges defendant's speed. As a

misdemeanor offense, Sergeant Cathers was justified in stopping defendant under the arrest

statute. Finding the stop by Sergeant Cathers was justified and authorized under the arrest

statute, the trial court erred in granting the petition to rescind.

¶ 29                            D. Findings on Remaining Issues

¶ 30            Defendant requests we consider the sufficiency of the evidence at the hearing and

determine whether the State proved she refused to take a Breathalyzer. The circuit court is in the

best position to assess credibility and make factual findings. In re M.H., 196 Ill. 2d 356, 361,

751 N.E.2d 1134, 1139 (2001). Due weight is given to any inferences drawn from the factual

findings by the circuit court. People v. Wear, 229 Ill. 2d 545, 561, 893 N.E.2d 631, 641 (2008).

The court granted defendant's petition solely on jurisdiction. It made no factual determinations

with respect to defendant's alleged refusal to submit to a Breathalyzer and drew no inferences.

Instead, it chose to reserve ruling pending this appeal. Without any factual findings or inferences

regarding the Breathalyzer or other matters going to the merits, we decline to make an

independent assessment of the evidence. We remand the case to consider the remaining issues.
                                                  - 10 -
¶ 31                                  III. CONCLUSION

¶ 32           We reverse the circuit court's grant of the petition to rescind in light of the plain

language of the Municipal Code and the arrest statute. We remand the case for further

proceedings.

¶ 33           Reversed; cause remanded with directions.




                                                - 11 -